DETAILED ACTION

Specification
The abstract of the disclosure is objected to because recitations of “the present invention relates to” (lines 1 and 6-7) are redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).
	The title of the invention is objected to because it is too long.  The examiner suggests, “INSERT AND SET OF INSERTS FOR A SHARE FOR UPROOTING ROOT CROP,” for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 3 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is and is not within the scope of this term is not clear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 90% of the length”, and the claim also recites “a whole length” which is the narrower statement of the range/limitation and claim 15 recites a range of 60-80 and a narrower range of 65-75. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the generating cross section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 has been treated as depending from claim 3, which provides proper antecedent basis.
Claim 7 recites the limitation "the shape" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
The recitation of “when placed in succession adjacent one to another” in claim 7 is indefinite because it is unclear if this is or is not intended to be a positively recited arrangement.  The final phrase includes recitations of “are adapted to,” which denotes the arrangements are not positively recited.
Claim 12 does not further limit parent claim 11 because it includes no structural recitations.  Any device which meets the recitations of the parent claim would be capable of the same use, even if not specifically intended for such use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irmak et al. (DE 10 2017 210 780 B3).
	Irmak discloses an insert (24) having a portion (bottom portion of 24, attaching to 20, Figure 2) remote from a cutting edge and an end (at lead line 24, Figure 2) adapted to form a portion of the cutting edge (Figure 2).
	Looking from top to bottom, Figure 2, claim 2 recitations are met.
	Regarding claims 3 and 4, Irmak broadly meets the recitation of “generally polygonal” and is a right trapezoid.  
	There is a base body (20, for example) having an attachment portion (Figure 2).  Because Irmak is specifically disclosed to be utilized for shredding material, it broadly meets the intended use recitations.  As mentioned with respect to claim 12 in the 112 rejection, intended use recitations are limited to the recited structure which is capable of performing the functions.  Since Irmak meets claim recitations, it is naturally capable of the use, even if not specifically disclosed for that use.


Claims 1, 3, 5-7, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friederichs et al. (U.S. Patent Application Publication 2016/0037715).
Friederichs discloses a set of inserts (Figures 1-3, for example) with upstream and downstream inserts (30) having a different shape from the basic inserts (20).  The inserts are capable for placement in the manner claimed (Figure 2, for example).
The inserts are polygonal (rectangular).
Regarding claim 17, Friederichs teaches soldering.
Regarding claim 18, the sentence at the top of page 2 refers to replacement with non-worn parts.  This meets claim recitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irmak et al., as applied above.
	Regarding claim 15, Irmak leaves the decision regarding hardness to one skilled in the art.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any hardness suitable for performing the intended work.  
	Regarding claims 17 and 18, the examiner takes Official notice that replacing wear elements is common in the art in order to maximize useful life of the apparatus.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Irmak for fixing and replacement.  Further regarding claim 17, the examiner takes Official notice that soldering is a common means of affixing adjacent components.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used soldering in order to fix the components as desired.

Claims 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Friederichs et al., as applied above. 
Regarding claim 9, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included an additional insert having a different shape in order to, for example, obtain a desired cutting surface contour.  Because Friederichs discloses a plurality of shapes, adding another shape as desired is within ordinary skill.
	Regarding claim 15, Friederichs leaves the decision regarding hardness to one skilled in the art.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any hardness suitable for performing the intended work.  
	As discussed above, claim 18 is deemed to be met.  Further, because it is standard practice to replace worn earth working elements, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have performed the steps in order to ensure efficient operation of the tool.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Friederichs et al. (U.S. Patent Application Publication 2016/0037715), as applied above, and further in view of Irmak et al. (DE 10 2017 210 780 B3), as applied above.
 Friederichs teaches a plurality of shapes, but not a generally trapezoidal.  Irmak teaches this shape.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the shape of Irmak as the shape of at least some of Friederichs in order to obtain a cutting edge suitable for a specific material/application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach cutting edge arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671